t c memo united_states tax_court philip h and anna friedman petitioners v commissioner of internal revenue respondent1 docket no filed date jay j freireich harvey r poe and gerald s rotunda for petitioners susan g lewis albert g kobylarz and guy g lavignera for respondent supplemental memorandum findings_of_fact and opinion gerber judge this case has been the subject of three prior opinions of this court the last of which held that anna this opinion supplements a previously released opinion friedman v commissioner tcmemo_1993_549 97_tc_606 concerning continued friedman petitioner was not an innocent spouse within the meaning of sec_6013 the decision entered following the third opinion was affirmed in part and reversed in part and the case was remanded to this court for further proceedings friedman v commissioner tcmemo_1993_549 affd in part and revd in part 53_f3d_523 2d cir to qualify for innocent spouse relief a taxpayer must meet all four of the requirements of sec_6013 we found that petitioner had shown that she filed a joint_return and that a certain tax_shelter investment constituted a grossly erroneous item within the meaning of sec_6013 however we found that petitioner did not qualify for relief because she failed to meet the third requirement ie the requirement that she did not know and did not have reason to know that the deduction would give rise to a substantial_understatement having reached that conclusion we did not consider whether petitioner met the fourth continued whether grossly_erroneous_items could have been contained on a refund claim form_1045 rather than on the form_1040 within the meaning of sec_6013 friedman v commissioner tcmemo_1992_89 concerning whether the testimony of an expert witness could be offered to show whether one of petitioners was a truthful witness and friedman v commissioner tcmemo_1993_549 which concerned whether anna friedman was an innocent spouse within the meaning of sec_6013 all section references are to the internal_revenue_code in effect for the taxable_period under consideration and all rule references are to this court's rules_of_practice and procedure unless otherwise indicated test ie whether under the circumstances it would be inequitable to hold her jointly liable for the deficiencies the u s court_of_appeals for the second circuit reversed our holding that petitioner failed the third or knowledge test as to the tax_shelter_item only and remanded the matter to this court to find additional facts if necessary and to decide whether petitioner has shown that under the circumstances it would be inequitable to hold her jointly liable for the deficiencies findings of fact4 petitioner met philip friedman in when she was hired as his secretary they were married in the year that philip obtained a divorce from his prior wife in the course of that divorce philip gave almost everything he owned to his first wife petitioner was a young widow with two small children and depleted savings at the time of her first husband's death petitioner had only a few assets when she married philip including a cooperative residence and an automobile when petitioners were first married they lived in a rented apartment in new york new york with petitioner's two daughters by this reference the facts found in friedman v commissioner tcmemo_1993_549 are incorporated to the extent that they are in accord with the opinion of the u s court_of_appeals for the second circuit which affirmed in part and reversed in part our decision we repeat some of these findings here as relevant to the issue now before us the parties have agreed that we may proceed to find facts and decide this matter on remand based on the existing record and the briefs that have been filed in this court by the parties who were and years old at that time petitioner and philip were splitting their time between the new york apartment and an apartment in north miami beach florida the new york apartment was in a building with a doorman and a beautiful lobby the florida apartment was a two-bedroom unit in petitioners bought a condominium condo in bayside queens new york because they thought it would be a better environment in which to raise children the condo was a three-bedroom two-bathroom nicely furnished unit one of the bedrooms was converted into an office for philip the condo was purchased jointly without a mortgage for dollar_figure the condo was worth dollar_figure and had unpaid liens of dollar_figure against it at the time of trial during and the condo had a similar value and outstanding liens of dollar_figure petitioners hired an interior decorator to decorate the condo in and again in spending a total of over dollar_figure petitioners also owned a home on fire island new york philip purchased the land in and built a three-bedroom house in all without a mortgage on the property that home cost in the range of dollar_figure to dollar_figure and had a value of approximately dollar_figure at the time of trial philip transferred the fire island property to petitioner as sole owner in an equity loan and dollar_figure mortgage were taken on the fire island house by petitioner in date and philip was jointly liable for the mortgage and responsible for making the payments on that obligation petitioners went on an annual week-long vacation to puerto rico and occasionally petitioner's daughters would go with them petitioner and philip went on numerous gambling trips together on some of those trips petitioners' room food beverage entertainment and sometimes transportation ie airfare were paid for by the casino although petitioner did not gamble much she did obtain the benefit of the amenities provided by the resort or casino philip gave petitioner a diamond wedding band but petitioner did not receive much additional jewelry during their marriage during date philip purchased an automobile for petitioner at a cost of almost dollar_figure petitioner had a visa credit card and other credit cards for major new york city area department stores including saks fifth avenue bloomingdale's fortunoff a s and macy's during the years in issue petitioner obtained a black mink coat she also enjoyed the theater and attended many shows petitioner's daughters' tuition and some expenses for private school education tutoring and college were paid for by philip philip paid for food clothing and other expenses for petitioner's daughters including the acquisition of an automobile for one of the daughters during petitioner transferred stocks and bonds with a dollar_figure value from her and philip's joint account with merrill lynch to the account of one of her daughters petitioner paid her daughters' and mother's income_tax out of her joint bank account with philip philip paid a total of approximately dollar_figure for petitioner's daughter's wedding expenses petitioners had a joint bank account from which to pay household expenses philip would deposit either cash or checks into the account for petitioner to use to pay various expenses petitioners also paid a variety of their expenses in cash philip would give petitioner the cash to pay for groceries dry cleaning domestic help etc the cash philip gave petitioner was in addition to the money he deposited in their joint account philip also had several individual bank accounts petitioners' recreation was combined with gambling they went to las vegas nevada on their honeymoon and took other vacations where gambling was a focal point such as their annual trip to puerto rico philip would go on day trips to atlantic city new jersey or take weekend trips to las vegas nevada petitioner would occasionally accompany philip on the weekend trips or they would both go with their good friends adrienne and elwood lerman lerman lerman was also petitioners' accountant and financial adviser some of these gambling trips would be comped ie the casino would pay for travel meals and hotel room while on these trips philip would spend most of his time gambling in the casinos he usually played at the craps table and preferred the tables with a large minimum bet while philip gambled petitioner would either play at a different table or go shopping petitioner was aware of the amount of time philip spent gambling and they would often argue about it philip gambled with large amounts of money he often signed markers to the casinos to get more cash with which to gamble philip tried to pay off the markers before they could be noticed by petitioner when petitioner was with him philip tried to hide the size of his bets and his winnings or losings from her petitioners would often go together or with the lermans for an evening at the racetrack petitioner would make small bets during the evening while philip made larger more substantial bets he tried to keep the tickets hidden or show petitioner tickets with smaller bets so that she would not know how much money he was risking petitioners even invested in racehorses they had an interest in several racehorses during the years in issue for the years in question philip reconstructed the amounts expended on gambling as follows --- cash marker checks year philip --- dollar_figure -0- big_number big_number big_number total dollar_figure big_number big_number personal checks to casino total --- -0- dollar_figure big_number dollar_figure big_number big_number big_number big_number petitioner did not provide any evidence of gambling expenditures_for the reconstruction is to some extent overstated because some of the source documents were shown not to reflect gambling expenditures in addition it has not been established that the amounts reflected were expended solely for gambling the expenditures do not reflect the source of the funds expended some of the funds may represent winnings and some may represent philip's and petitioner's cash-flow from other income_tax savings or other sources petitioner was aware that philip was an avid gambler both when she married him and during their marriage during the years in issue petitioner was not aware of the full extent of philip's gambling expenditures philip wrote checks and depleted both his and the couple's checking accounts to the point where checks on the account used by petitioner for household matters were returned because of insufficient funds by petitioner and philip argued and their relationship deteriorated due to philip's gambling and the overdrawn accounts petitioner's and philip's joint income_tax returns for the taxable years through reported income in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure the income_tax deficiencies determined by respondent for the taxable years through are as follows income_tax deficiency year total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure of the total of dollar_figure for the years approximately percent or dollar_figure is attributable to respondent's disallowance of the tax_shelter deductions and carryback losses which represent the grossly erroneous item on date philip and petitioner entered into a separation agreement pursuant to the agreement philip assigned a partnership_interest to petitioner at the time of trial income distributions from the partnership amounted to dollar_figure per month the separation agreement provided that upon petitioner's vacating the condo philip would be entitled to live there and would be required to pay all expenses taxes utilities etc connected therewith by allowing philip to reside in the condo petitioner did not waive her ownership rights in the property in the event of philip's death petitioner would receive full ownership of the condo petitioner was given the other residential_real_property and certain specific personalty which was then located in the condo petitioner also received a automobile under the separation agreement the separation agreement contained federal_income_tax provisions as follows any refund payable with respect to any joint tax_return now or hereafter filed shall be paid to the husband and the wife shall endorse refund checks such sic payment if there is any deficiency or tax_liability assessed on any jointly filed tax_return such deficiency or tax_liability with any interest or penalties thereon shall be paid solely by the husband and the said husband does hereby forever save hold harmless indemnify and defend the wife of from and against any and all claim or claims that may be made against them or her for the payment collection or satisfaction of any such tax interest or penalty due or alleged to be or become due as a result of the filing and or failure_to_file any such joint tax_return the cost if any incurred or to be incurred by either of the parties in connection with the examination and or audit of any such joint_return shall be borne solely and exclusively by the husband on date petitioner with philip's consent filed for a divorce petitioner asserts that she and philip were divorced during as of the time of trial april and the separation agreement was still in effect however petitioner and philip continued to live together at the same location opinion the u s court_of_appeals for the second circuit outlined its mandate to this court as follows the resolution of this issue whether it would be inequitable to hold petitioner jointly liable for the tax deficiencies depends upon a fact-intensive inquiry into the surrounding facts and circumstances sec_6013 relevant factors include significant benefits received as a result of the understatements by the spouse claiming relief any participation in wrongdoing on the part of the innocent spouse and the effect of a subsequent divorce or separation see s rep no 91st cong 2d sess considering bill to amend the internal_revenue_code of reprinted in u s c c a n normal support measured by the circumstances of the parties is not considered a significant benefit for purposes of this determination flynn t c pincite the magnitude of friedman's gambling_losses which allegedly exceed the total_tax deficiencies owed would be a factor weighing heavily in favor of a finding that taxpayer did not personally benefit from the tax_shelter see pietromonaco f 3d pincite friedman v commissioner f 3d pincite the statute requires that petitioner show that taking into account all the facts and circumstances it is inequitable to hold her liable sec_6013 petitioner bears the burden_of_proof as to whether it would be inequitable to hold her liable for the tax_shelter portion of the deficiency rule a 98_tc_28 in deciding whether it was inequitable to hold a spouse liable courts have considered whether the purported innocent spouse benefited5 beyond normal support either directly or indirectly from the understatement_of_tax liability 992_f2d_1256 2d cir affg tcmemo_1992_228 93_tc_434 86_tc_228 affd 826_f2d_470 6th cir h rept part pincite2 sec_1 b income_tax regs deduction items to the extent that they reduce taxpayers' tax burden have the potential to benefit the purported innocent spouse 94_tc_126 affd 992_f2d_1132 11th cir normal support is determined in the context of the the statute once required a significant benefit but the wording of the statute for the years under consideration does not specify a significant benefit see 9_f3d_290 3d cir affg tcmemo_1992_580 circumstances of taxpayers 509_f2d_162 5th cir 93_tc_355 evidence of direct or indirect benefits may consist of property transfers including transfers received several years after the year in which the erroneous deductions were claimed see sec_1 b income_tax regs this would include the division of property in a subsequent divorce proceeding pettinato v commissioner tcmemo_1995_85 finally in deciding whether it is equitable to hold a spouse liable for deficiencies or innocent under sec_6013 we are to consider the probable future hardships that would be imposed on the spouse seeking relief if such relief was denied sanders v united_states supra pincite n 496_f2d_431 10th cir petitioner admits that her lifestyle may have been considered lavish but it was the standard she had enjoyed during her marriage with philip respondent contends that petitioner and philip entered into the marriage on a relatively equal financial footing and that any benefits to petitioner were earned and consumed during the marriage and the years in issue petitioner also contends that philip gambled away the tax_shelter benefits the tax benefits in question stem from a transaction for which losses were claimed for and in addition net_operating_loss deductions were carried back to and although petitioner and philip entered into their marriage on a similar footing as to assets philip had a substantial earning capacity and from the beginning was able to provide a high standard of living for himself petitioner and petitioner's daughters throughout the period under consideration petitioners lived in high-quality residences however the important factor here is that their standard of living did not increase either during or after the years that the grossly erroneous deductions drastically reduced their tax_liability ultimately in the separation agreement petitioner received a partnership_interest that provided her with about dollar_figure per month the right to the fire island property a moderately priced automobile and claim to her joint share of any equity in the condo the dollar_figure amount appears to approximate the monthly living expenditures attributable to petitioner at the time of the separation agreement the condo was substantially mortgaged the fire island property had a relatively large mortgage and the automobile was about years old the bulk of the assets received in accordance with the separation agreement was purchased for cash prior to the deduction of the grossly_erroneous_items in question other than a fur coat petitioner did not receive lavish assets or jewelry during the marriage petitioner did however enjoy the benefits of traveling to resorts in connection with gambling activities and some of that travel was lavish the amount of travel was about the same before during and after the tax years for which the grossly erroneous deductions were claimed philip's reported gross_income without considering deductions or the grossly erroneous amounts ranged from a low of dollar_figure to a high of dollar_figure from through the record reflects that his reported income in other years was similar in amount his income fluctuated due to the nature of his business activity--mortgage broker that amount of income would have provided petitioners with a high standard of living without considering the tax savings generated by the tax_shelter in question a substantial portion of the tax savings was likely consumed by philip's gambling_losses about dollar_figure of tax savings is attributable to the grossly erroneous deductions generated by the subject tax_shelter during the same period philip's gambling activity consumed as much as dollar_figure in subsequent years philip's gambling activity appears to have increased and his losses also likely increased ultimately ending in the conflict with petitioner that led to separation and allegedly to divorce our record does not reflect whether petitioner and philip were actually divorced but references to the divorce appear in the appellate briefs connected with this case we are also unaware of the ultimate divorce settlement but accept the separation agreement as the model for the ultimate division of property although petitioner continued to live with philip after entering into the separation agreement petitioner testified that she and philip lived separately at the same location until she was able to move the fact that petitioner and philip continued to live together as opposed to living separately and or being divorced militates against an inequity finding see sec_1 b income_tax regs we also note that philip in the separation agreement agreed to pay any_tax deficiencies and save petitioner harmless from any expense connected with tax audits the effect of such a promise has been considered by this court on several occasions the impact on the relative equities of holding a spouse liable if the other spouse promises to pay joint tax deficiencies is dependent on whether the promise is reliable or speculative although philip's actions toward petitioner have been amicable his gambling habit which was the root of petitioners' marital problems renders his promise to pay the tax inconsequential at the time of the separation agreement petitioners' bank accounts were overdrawn and significant pieces of property like the condo were fully mortgaged accordingly see eg stiteler v commissioner tcmemo_1995_279 foley v commissioner tcmemo_1995_16 buchine v commissioner tcmemo_1992_36 affd 20_f3d_173 5th cir henninger v commissioner tcmemo_1991_574 knapp v commissioner tcmemo_1988_109 in this case philip's promise to pay is not considered reliable see foley v commissioner tcmemo_1995_16 based on the record we find that petitioner has shown that she did not benefit beyond the amount of her normal support either directly or indirectly from the understatement_of_tax attributable to the grossly erroneous deductions accordingly we find that if petitioner did not know and had no reason to know as the u s court_of_appeals for the second circuit found it would be inequitable to hold petitioner liable for the portion of the deficiencies and additions to tax attributable to these tax_shelter items based on our findings and in accordance with the holding of the u s court_of_appeals for the second circuit we find that petitioner is an innocent spouse within the meaning of sec_6013 as to the deficiencies in income_tax and additions to tax attributable to the tax_shelter items only to reflect the foregoing decision will be entered under rule
